t c memo united_states tax_court barbara a landreth petitioner v commissioner of internal revenue respondent docket no filed date thomas e carew and charles fancher jenson for petitioner charles j graves for respondent memorandum opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure the issue for decision is whether cash payments received by petitioner in from her spouse must be included in her income for that year as alimony or separate_maintenance the resolution of this issue depends upon whether an entry made by a judge on the docket sheet relating to a state court domestic relations matter constitutes a divorce_or_separation_instrument within the meaning of sec_71 background some of the facts have been stipulated and they are so found at the time of the filing of the petition petitioner resided in joplin missouri petitioner first married edward h landreth mr landreth on date at the time she had three children from previous marriages including a son christopher kyle beeler kyle petitioner and mr landreth divorced in sometime in petitioner and mr landreth remarried on date petitioner filed a petition for dissolution of her second marriage to mr landreth in the circuit_court of jasper county missouri the circuit_court in connection with that proceeding on date petitioner filed a motion pendente lite for temporary maintenance and attorney's_fees and costs the motion prior to a hearing on the motion charles buchanan her attorney in that proceeding spoke to mr landreth's attorneys although the details of the conversation or conversations between these attorneys are unclear they discussed the motion and apparently agreed presumably with the consent of their respective clients that mr landreth would pay petitioner dollar_figure per month as temporary maintenance the attorneys also discussed health_insurance_coverage for petitioner and kyle and petitioner's use of an automobile owned or controlled by mr landreth on date a hearing on the motion was held before judge richard copeland there is no transcript of the hearing the following docket sheet entry regarding the motion was handwritten by judge copeland on the date of the hearing pet appears by charles buchanan per agreement pet motion for temporary maintenance is sustained respondent ordered to pay the sum of dollar_figure mo to pet as for temporary maintenance pet withdraws motion for temporary att fees the docket sheet entry is neither signed nor initialed by judge copeland mr landreth began making temporary maintenance payments of dollar_figure per month to petitioner after the date docket sheet entry had been made he did not make any temporary maintenance payments to petitioner prior to the date of the hearing since date and through the date of trial mr landreth has paid for health_insurance_coverage for petitioner and kyle in addition mr landreth allowed petitioner to use an automobile that he owned or controlled mr landreth paid kyle's private high school tuition he contributed to kyle's checking account paid kyle's credit card bills and paid for some of kyle's vacations none of these items were addressed in the docket sheet entry a supplemental motion for temporary maintenance was filed on petitioner's behalf by mr buchanan on date in the supplemental motion petitioner represented that she previously filed a motion for temporary maintenance and the court entered its order granting her dollar_figure per month on date mr landreth filed a motion to terminate or reduce spousal support petitioner and mr landreth lived separate and apart but remained married throughout during that year petitioner received dollar_figure monthly payments of dollar_figure from mr landreth on her federal_income_tax return petitioner did not include any of the dollar_figure she received from mr landreth in her income in the notice_of_deficiency respondent determined that the dollar_figure petitioner received from mr landreth constituted alimony or separate_maintenance and adjusted her income accordingly explaining in order for the income to be tax free to you it would have had to have been so stated in the temporary support order discussion sec_61 defines gross_income to mean income from whatever source derived including alimony or separate_maintenance payments sec_61 whether a payment constitutes alimony or separate_maintenance within the meaning of sec_61 is determined by reference to sec_71 pursuant to sec_71 a payment is alimony if in addition to meeting other requirements the payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument sec_71 for purposes relevant to the present dispute the term divorce_or_separation_instrument means a decree requiring a spouse to pay for the support or maintenance of the other spouse sec_71 a decree for support includes any type of court order or decree including an interlocutory decree of divorce or a decree of alimony pendente lite requiring one spouse to make payments for the other spouse's support or maintenance sec_1 b income_tax regs the dispute in this case focuses upon whether the docket sheet entry constitutes a decree within the meaning of sec_71 that required mr landreth to make support payments to petitioner the parties agree that missouri law controls the resolution of this dispute a review of the relevant missouri statutes and procedural rules reveals that the terms order and judgment rather than decree are used we are satisfied that an order or judgment that is issued by a missouri court constitutes a decree which is defined by black's law dictionary 6th ed as follows the judgment of a court of equity or chancery answering for most purposes to the judgment of a court of law a decree in equity is a sentence or order of the court pronounced on hearing and understanding all the points in issue and determining the rights of all the parties to the suit according to equity and good conscience it is a declaration of the court announcing the legal consequences of the facts found with the procedural merger of law and equity in the federal and most state courts under the rules of civil procedure the term judgment has generally replaced decree citations omitted accordingly we consider whether the docket sheet entry is either a valid order or judgment pursuant to missouri law in missouri a judgment is the final_determination of the rights of the parties in the action mo ann stat sec_511 west an order is every direction of a court or judge made or entered in writing and not included in a judgment an application_for an order is a motion mo ann stat sec_506 west in missouri a request for relief pendente lite is in the nature of an independent cause of action tate v tate s w 2d mo ct app an order granting relief pendente lite is in the nature of a final judgment from which an appeal may be taken huska v huska s w 2d mo ct app tzinberg v tzinberg s w 2d mo ct app in re marriage of deatherage s w 2d mo ct app when a missouri court does not render a judgment in the form of a separate document signed by the judge and entered by the clerk the docket sheet entry may be examined to determine what order or judgment if any the court rendered byrd v brown s w 2d mo ct app where it is clear that a missouri judge intended a docket sheet entry to be a determination of the rights of the parties to the action and shows in intelligible language the relief granted the docket sheet entry may be considered the order or judgment id according to petitioner the docket sheet entry is neither a valid missouri judgment nor order because it lacks the requisite specificity to be enforced and the entry was not signed by judge copeland petitioner further argues that the payments were not made pursuant to the docket sheet entry but rather pursuant to an unwritten agreement between petitioner and mr landreth either way according to petitioner the payments were not made pursuant to a divorce or separate_maintenance instrument and do not constitute alimony within the meaning of sec_61 and sec_71 the docket sheet entry identifies petitioner's motion for temporary maintenance and reflects the appearance of counsel it also indicates the action taken ie that mr landreth was ordered to pay petitioner dollar_figure per month for temporary maintenance and that petitioner had withdrawn her motion for attorney fees although unsigned it was handwritten by the judge before whom the motion was presented the docket sheet entry did not include a directive to the parties to prepare a written order or judgment for subsequent execution and entry and thus there is no indication that the judge did not intend it to be a final_determination of the rights of the parties with respect to the motion see grantham v shelter mutual ins co s w 2d mo ct app munn v garrett s w 2d mo ct app orgill bros co inc v rhodes s w 2d mo ct app the docket sheet entry is a determination of the rights of petitioner and mr landreth with respect to the motion and shows the relief granted in intelligible language consequently it satisfies the requirements set forth in byrd v brown supra we therefore reject petitioner's argument that the docket sheet entry lacked the requisite specificity to be considered an order or judgment petitioner's argument regarding the consequence of the judge's failure to sign or initial the entry is also rejected although the current version of the relevant missouri rule_of civil procedure requires the signature of a judge on a judgement or order the version in effect at the time that the docket sheet entry was made did not compare mo ct c p r dollar_figure west with mo ct c p r dollar_figure west the docket sheet entry is specific enough to be considered a judgment or order of the circuit_court and the failure of the judge to sign the entry does not render it invalid see byrd v brown supra as a valid judgment or order under missouri law the docket sheet entry constitutes a decree for purposes of sec_71 it follows and we so hold that the dollar_figure petitioner received from mr landreth during pursuant to the decree constitutes alimony or separate_maintenance and must be included in her income in arriving at our holding we have considered petitioner's additional arguments that the docket sheet entry is not a decree because it does not contain the necessary findings under mo ann stat sec_452 west and the docket sheet entry merely records an oral agreement between mr landreth and petitioner and we find such arguments to be without merit with respect to the former we note that the cited statute does not require the judge to include the required findings in a maintenance order rather the statute merely requires that certain findings must be made prior to granting a maintenance order in support of the latter argument petitioner suggests that because mr landreth provided other_benefits to petitioner outside of the terms of the decree all of the benefits she received from mr landreth including the dollar_figure monthly cash payments must have been made pursuant to something other than a decree from the circuit_court we disagree the decree might have been based upon the agreement between petitioner and mr landreth but it was a decree that ordered the payments nonetheless respondent has not taken the position that the other_benefits conferred upon petitioner by mr landreth pursuant to an oral agreement or otherwise must be included in her income under sec_71 moreover petitioner's argument on this point is undermined by actions taken by petitioner and mr landreth subsequent to the docket sheet entry that demonstrate they considered the docket sheet entry to be the source of mr landreth's obligation to make the payments here under consideration to reflect the foregoing decision will be entered for respondent
